The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-20 are pending.  Claims 1-20 are examined on the merits.
      
Claim Objections
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
OBJECTION TO SPECIFICATION

The disclosure is objected to because of the following reason: although original filed claim recites “ A method for processing cannabinoids from cannabis plant matter, the process comprising: controlling the transportation of a first cannabinoid-containing eluate that includes a mixture of solvent and cannabinoids to an input of an evaporator after performing a first extraction at an extraction vessel that contains the cannabis plant matter, the extraction vessel and the evaporator part of a closed-loop extraction-concentration system that includes a first output of the extraction vessel and the input of the evaporator; recovering clean solvent from the first output of the evaporator when performing an evaporation associated with the first cannabinoid-containing eluate, the clean solvent recovered based on the operation of the closed-loop extraction-concentration system and the first extraction being performed; controlling the transportation of at least one of a portion of the clean solvent or additional clean solvent to the extraction vessel, thereby creating a second cannabinoid-containing eluate; and transporting the second cannabinoid-containing eluate to the input of the evaporator.”, however, the specification does not have support for the claim limitation. 
Appropriate correction is required.

CONTINUATION PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
Application 17/091,807 is CON of 15/997,633 06/04/2018 PAT 10849949, which is a CON of 14/880,260 10/11/2015 PAT 9987319, which is a CON of 13/655,410 10/18/2012 PAT 9155767.
Instant application 17/106,140 
Claim 1 is drawn to a method for processing cannabinoids from cannabis plant matter, the process comprising: controlling the transportation of a first cannabinoid-containing eluate that includes a mixture of solvent and cannabinoids to an input of an evaporator after performing a first extraction at an extraction vessel that contains the cannabis plant matter, the extraction vessel and the evaporator part of a closed-loop extraction-concentration system that includes a first output of the extraction vessel and the input of the evaporator; recovering clean solvent from the first output of the evaporator when performing an evaporation associated with the first cannabinoid-containing eluate, the clean solvent recovered based on the operation of the closed-loop extraction-concentration system and the first extraction being performed; controlling the transportation of at least one of a portion of the clean solvent or additional clean solvent to the extraction vessel, thereby creating a second cannabinoid-containing eluate; and transporting the second cannabinoid-containing eluate to the input of the evaporator.
Parent 15/997,633 now US Patent 10849949
Claim 1 is drawn to a method for processing cannabinoids, the method comprising: moving a mobile vehicle to a location, the mobile vehicle transporting an apparatus for separating a cannabinoid from a cannabinoid containing substance, wherein the cannabinoid containing substance includes the cannabinoid and at least one other substance; introducing the cannabinoid containing substance into an input at the apparatus based on an operation of a pump; outputting a portion of the at least one other substance out of a first output at the apparatus; and outputting a portion of the cannabinoid out of at least a second output of the apparatus.
Grandparent 14/880,260 now US Patent 9987319
Claim 1 is drawn to a method for manipulating compounds associated with a plant, the method comprising: forming a product that includes a volume of solvent and at least a targeted concentration of one or more compounds associated with the cannabis plant according to a protocol, the target concentration comprising at least 0.5 milligrams of the at least one of the one or more compounds associated with the cannabis plant per milliliter of the solvent volume; introducing the product into an input at a wiped film evaporator according to the protocol, wherein the wiped film evaporator is mounted on a mobile vehicle; evaporating a first portion of the product input in the wiped film evaporator according to the protocol, thereby separating the first portion of the product from a second portion of the product according to the protocol, wherein the separation of the first and second portions of the product also separates at least one of the one or more compounds associated with the cannabis plant from at least one other substance included in the product, thereby increasing the concentration of the at least one of the one or more compounds associated with the cannabis plant and generating a targeted volume of clean solvent according to the protocol; outputting the second portion of the product via a first output of the wiped film evaporator according to the protocol; and outputting the first portion of the product via a second output of the wiped film evaporator according to the protocol. 
Grand-grand parent 13/655,410 now US Patent 9155767
Claim 1 is drawn to a process for extracting cannabinoids from cannabis plant matter, the process comprising: transporting a first cannabinoid containing eluate that includes an mixture of solvent and cannabinoids to an input at a high efficiency concentrator (HEC), wherein the HEC is a wiped film evaporator, and wherein recovered clean solvent is output from a first HEC output at the wiped film evaporator; transporting at least a portion of the recovered clean solvent into a hopper that contains cannabis plant matter creating a second cannabinoid containing eluate; and transporting the second cannabinoid containing eluate to the HEC input.
Applications 15/997,633, 14/880,260, and 13/655,410 do not have support for the claim method.  The three mentioned applications do not have support for the method in application 17/106,140.  There is no support that suggest that applicant envisioned claimed method. 
 “[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc).
Since there is no support for the subject population used in the method of application 17/106,140 and despite the case being -filed as a continuation, the current application claims are not entitled to the benefit of an earlier filing date. 

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 2 recites “…the at least portion of the recovered clean solvent…” at line 6. However, claim 1 only recites “at least one of a portion of the clean solvent” at line 11. Therefore, there are insufficient antecedent basis for the limitation of “…the at least portion of the recovered clean solvent” in the claim.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 


	

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-14, 16-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Low et al (US 6667015 B1), in view of Whittle et al (US 2008/0167483 A1).
Low et al teach a method of extracting biomass comprising the steps of: placing a packed bed of biomass in the extraction vessel of a closed loop apparatus (thus a closed-loop extraction-concentration system, thus claim 9 is met) having, operatively connected in series, an extraction vessel, for containing biomass, that permits a solvent or a solvent mixture to contact biomass to effect extraction; an evaporator for separating solvent and biomass extract from one another; a compressor for compressing gaseous solvent (thus claim 20 is met); and a condenser for condensing pressurized solvent for return to the extraction vessel (thus a solvent tank, thus claim 13 is met; thus recovering clean solvent from the first output of the evaporator when performed an evaporation, thus controlling the transportation of at least one of a portion of the clean solvent to the extraction vessel, thereby creating a second eluate, transporting the second elute to the input of the evaporator), operating the compressor to draw solvent and biomass extract entrained therewith from the extraction vessel into the closed loop; operating the evaporator and condenser; and controlling the flow rate of the solvent around the closed loop including recirculating a quantity of solvent, tapped from a point in the closed loop between the extraction vessel and the compressor, to the extraction vessel for further contact with the biomass (thus the first elute has a higher concentration then the second eluate in claim 2); and controlling one or more modifiable resistances to solvent flow in the closed loop (see claim 16). Low et al teach a method according to claim 16 wherein the step of recirculating a quantity of solvent includes pumping the quantity around a recirculation loop and through a packed bed of biomass so that the solvent contacts the biomass (see claim 17) (thus claim 7 is met). Low et al teach a method according to claim 16 wherein the step of controlling one or more modifiable resistances includes adjusting an adjustable flow control valve (see claim 18) (thus claims 3 and 6 are met). Low et al teach examples of biomass materials include but are not limited to flavoursome or aromatic substances such as coriander, cloves, star anise, coffee, orange juice, fennel seeds, cumin, ginger and other kinds of bark, leaves, flowers, fruit, roots, rhizomes and seeds. Biomass may also be extracted in the form of biologically active substances such as pesticides and pharmaceutically active substances or precursors thereto, obtainable e.g. from plant material, a cell culture or a fermentation broth (col 1, lines 9-17). Low et al teach apparatus according to claim 1, wherein the pumped recirculation loop includes a recirculation line, branched from a solvent/extract delivery line connected to the evaporator, the pumped recirculation line being connected to the extraction vessel and wherein the pumped recirculation loop includes in series a said modifiable resistance to flow, and a liquid pump and wherein the modifiable resistance is or includes an adjustable flow control valve and wherein the or each modifiable resistance is operable under the control of an electronic or computer controller (see claim 9) (thus claims 17, and 18 are met).
Low et al do not teach extracting cannabinoids, vaccum, a second evaporation output, a second, third or fourth eluate, or emptying the extraction vessel and placing a set of second plant matter into the extraction vessel. 
Whittle et al teach the invention relates to the extraction of pharmaceutically active components from plant materials, and more particularly to the preparation of a botanical drug substance (BDS) for incorporation in to a medicament. It also relates to a BDS of given purity, for use in pharmaceutical formulations. In particular it relates to BDS comprising cannabinoids obtained by extraction from cannabis (see Abstract). Whittle et al teach in a further preferred embodiment the method may further comprise a multi-step evaporation (thus claim 5 is met) under reduced pressure. This may be by rotary evaporation (thus claim 16 is met) or other known techniques [0039]. The C1-C5 alcohol is preferably removed by heating to a temperature in the range of 58-62.degree. C. to give a vapour temperature in the range of 38-42.degree. C. under a vacuum in the range of 168-172 mbar until there is little or no visible condensate [0041] (thus claim 8 is met). Whittle et al teach furthermore, very good batch-to-batch (thus claim 10 is met) reproducibility can be obtained between batches and unwanted constituents, such as heavy metals, which may be present to varying extents in the botanical raw material, can be left behind in the exhausted material.
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use the method of Lowe et al to extract cannabinoid containing plant material since Lowe et al teach examples of biomass may also be extracted in the form of biologically active substances such as pesticides and pharmaceutically active substances or precursors thereto, obtainable e.g. from plant material.
It would also have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use the multi-step evaporation such as a rotary evaporator to obtain a second, a third, or a fourth eluate or a second evaporation output since Whittle et al teach using multi-step evaporation such as a rotary evaporator to extract pharmaceutically active components from cannabis to obtain cannabinoids. 
It would further have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to empty the extraction vessel and place a set of second plant matter into the extraction vessel since Whittle et al teach batch-to-batch reproducibility, which implies the steps in claim 10.
It would also have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use a vacuum from Whittle et al since Whittle et al teach solvent was removed under a vacuum.
Since both of the references teach extracting pharmaceutically active components from plant materials, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Low et al and Whittle et al as applied to claims 1, 3-14, 16-18, and 20 above, and further in view of Hyatt (US 2012/0095087 A1).
The teachings of Low et al and Whittle et al are set forth above and applied as before.
The combination of Low et al and Whittle et al do not specifically teach a wiped-film evaporator or a sealed opening of the extraction vessel.
Hyatt teaches cannabinoids are traditionally separated from the plant by extraction with organic solvents. Hydrocarbons and alcohols are often used as solvents. However, these solvents are flammable and many are toxic. Supercritical solvent extraction with carbon dioxide is an alternative technique. Although this process requires high pressures (73 atmospheres or more), there is minimal risk of fire or toxicity, solvent removal is simple and efficient, and extract quality can be well-controlled. Once extracted, cannabinoid blends can be separated into individual components using wiped film vacuum distillation or other distillation techniques. However, to produce high purity cannabinoids, chemical synthesis or semisynthesis is generally required [0027].
Hyatt teaches a process for producing a cannabinoid and triglyceride composition, the process comprising, in combination: adding at least about one gallon of cold pressed flax seed oil having with a 214 degrees F. burn point to a container which can be covered; adding at least about 228 grams of ground up plant materials per about one gallon from material derived from Cannabis plants; covering for between about 8 and up to 12 hours the container and cycling back and forth between a maximum heat of less that 214 degrees F. and a minimum heat of between at least about 195-198 degrees F. while mechanically agitating and alternating between maximum and minimum heat; cool a resulting admixture down to room temperature; and, separating the plant material from the liquid wherein the liquid forms an F-C extract (see claim 1).
Hyatt teaches plant or Phytocannabinoids, also called natural cannabinoids, herbal cannabinoids, and classical cannabinoids, are only known to occur naturally in significant quantity in the cannabis plant, and are concentrated in a viscous resin that is produced in glandular structures known as trichomes. In addition to cannabinoids, the resin is rich in terpenes, which are largely responsible for the odour of the cannabis plant. (Some cannabinoids are described in U.S. Pat. No. 5,227,537, incorporated by reference expressly, as if fully set forth herein. Other identified cannabinoids are similarly disclosed in Agurell, et al., Pharmacological Review, 38:31-43, 1986, which is also incorporated by reference). Phytocannabinoids are nearly insoluble in water but are soluble in lipids, alcohols, and other non-polar organic solvents. However, as phenols, they form more water-soluble phenolate salts under strongly alkaline conditions. At least 100 cannabinoids have been isolated from the cannabis plant. Tetrahydrocannabinol (THC), cannabidiol (CBD) and cannabinol (CBN) are the most prevalent natural cannabinoids and have received the most study [0012].
Hyatt teaches according to embodiments, there is provided a method for administering medicinal marijuana to mammals, comprising, in combination; profiling Cannabinoid levels in Cannabis plant material, extracting a pharmaceutically effective dose, and combining the same with a carrier [0045].
Hyatt teaches according to embodiments, there is provided a process for producing a cannabinoid and triglyceride composition; the process comprising, in combination; adding at least about one gallon of cold pressed flax seed oil having with a 214 F burn point to a container which can be covered; adding at least about 228 grams of ground up plant materials per about one gallon from material derived from Cannabis plants; covering for between about 8 and up to 12 hours the container and cycling back and forth between a maximum heat of less that 214 degrees F. and a minimum heat of between about 195-198 F while mechanically agitating while alternating between maximum and minimum heat; cool a resulting admixture down to room temperature; and, separating the plant material from the liquid wherein the liquid forms an F-C extract [0044].
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use a sealed opening of the extraction vessel since Hyatt teaches covering the container during extraction. 
It also would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use a wiped-film evaporator since Hyatt teaches cannabinoid blends can be separated into individual components using wiped film vacuum distillation or other distillation techniques.
Since all of the references teach extracting pharmaceutically active components from plant materials, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion

             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655